ADVISORY ACTION
Applicant’s arguments filed March 31, 2022 have been fully considered but have not been found to be persuasive. 
1.	Applicant argues, on page 2 of the remarks dated March 31, 2022, that the present application need not disclose the exact chemistry of the lubricant.
However, as stated in the previous Action, undue experimentation is needed to practice the claimed invention if the exact chemistry is not disclosed.
Applicant also argues on page 2 that in Table 1, examples of lubricants are provided, such as acid – modified polyethylene, polyethylene wax and polypropylene wax.
However, polyethylene wax and polypropylene wax are outside the scope of the claimed invention. Furthermore, the chemistry of the acid that modifies the polyethylene is not disclosed.
Applicant also argues, on page 3, that Sakamoto et al disclose a laminated polyester film, whereas Kurz et al disclose a molding composition.
However, Sakamoto et al do not exclude molding as a method of making the films of the because it is disclosed in column 18, lines 5 – 9 that  the method of making is not limited to the disclosed methods. Molding is additionally disclosed explicitly by Sakamoto et al, because the films are formed into a can by molding.
Applicant also argues, on page 4, that the melting point of the claimed invention differs from Sakamoto et al.
However, as stated in the previous Action, the melting point of the claimed invention does not differ from the combination of Sakamoto et al and Kurz et al, because the claimed invention would be obtained.
Applicant also argues on page 4 that Examples 6 and 7 and Comparative Example 8 of the claimed invention show that identical resins, having the same type of pigment, do not necessarily have the same coefficient of friction. 
However, it is not clear that the previous Action states that identical resins, having the same type of pigment, necessarily have the same coefficient of friction. 
Applicant also argues, on page 5, that the present application demonstrates that variations in molecular weight, melting point and amount of lubricant can affect the properties of the resin coating layer, including surface free energy.
However, Applicant does not state specifically how the present application demonstrates that variations in molecular weight, melting point and amount of lubricant can affect the properties of the resin coating layer, including surface free energy.
Applicant also argues on page 6 that it cannot be concluded by one of ordinary skill in the art that the claimed surface free energy would be obtained by Sakamoto et al. 
However, as stated above, the previous Action states that the claimed invention is disclosed by Sakamoto et al in a combination, with Kurz et al.
Applicant also argues, on page 5, that the static coefficient of friction disclosed by Sakamoto et al is not at the claimed temperature.
However, the disclosure by Sakamoto et al that the static coefficient of friction is preferably less than 0.25 means that at all temperatures the static coefficient of friction is preferably less than 0.25. Alternatively, it would have been obvious for one of ordinary skill in the art to provide for a static coefficient of friction less than 0.25, as a static coefficient of friction less than 0.25 is disclosed. Furthermore, the claimed invention is also disclosed by the combination of Sakamoto et al and Kurz et al
Applicant also argues, on page 6, that the claimed molecular weight is not taught by Kurz et al.
However, because the claimed acid value is taught, in column 4, lines 22 – 25, it would have been obvious for one of ordinary skill in the art to provide for any lubricant having the claimed acid value, including a lubricant having the claimed molecular weight. The teaching of high molecular weight in column 4, lines 22 – 25 is further evidence of obviousness, unless the claimed molecular weight is not considered to be a high molecular weight.

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782